C. Allen, J.
Under the Pub. Sts. c. 214, § 12,* when acts apparently criminal have been proved in support of an indictment, and the defendant relies upon a license as a justification, the duty rests on him of proving a license which is broad enough to authorize the particular acts complained of. It is not sufficient for him to make it appear that he held some license; he must prove a license which is sufficient for his justification. . Exceptions overruled.

 “In all criminal prosecutions in which the defendant relies for Ms justification upon any license, appointment or authority, he shall prove the same; and, until such proof, the presumption shall be that he is not so authorized.”